 



Exhibit 10.1
AMENDMENT TO THE
NEWELL RUBBERMAID INC.
2003 STOCK PLAN, AS AMENDED AND RESTATED
EFFECTIVE FEBRUARY 8, 2006
      The Newell Rubbermaid Inc. 2003 Stock Plan, as amended and restated
effective February 8, 2006 (the “Plan”), is amended, effective as of August 9,
2006, as follows:

  1.   Section 5.3 of the Plan is hereby amended to read in its entirety as
follows:

  5.3   Adjustment.

      In the event of any reorganization, recapitalization, stock split, stock
distribution, merger, consolidation, split-up, spin-off, combination,
subdivision, consolidation or exchange of shares, any change in the capital
structure of the Company or any similar corporate transaction, the Board shall
make such adjustments as are necessary and appropriate in order to preserve the
benefits or intended benefits of the Plan and Awards granted under the Plan.
Such adjustments may include: (a) adjustment in the number and kind of shares
reserved for issuance under the Plan; (b) adjustment in the number and kind of
shares covered by outstanding Awards; (c) adjustment in the exercise price of
outstanding Stock Options or Stock Appreciation Rights, or the price of other
Awards under the Plan; (d) adjustments to any of the share limitations set forth
in Section 5.2 of the Plan; and (e) any other changes that the Board determines
to be equitable under the circumstances.

      This Amendment has been executed by the Corporation, by its duly
authorized officer, as of this 9th day of August, 2006.

            NEWELL RUBBERMAID INC.
      By:   /s/ Dale L. Matschullat
        Title: Vice President -- General Counsel and Corporate Secretary       
     

